 

Case 7:19-cv-03540-VB Document 36 Filed 01/15/20 Page 1 of 2

 

 

 

  

 

 

 

UNITED STATES DISTRICT COURT jp PSP® SPRY
SOUTHERN DISTRICT OF NEW YORK jj, BOCUMENT
x BLECTRONICALLY FILED.
CARL ZEISS MICROSCOPY, LLC, DOCH
DATE FILED: J > (S -20:
Plaintiff, :  7:19-cv-3540 (4EB)*
Vv.
: SUGGESTION OF
VASHAW SCIENTIFIC, INC., : BANKRUPTCY
Defendant. :
xX

 

PLEASE TAKE NOTICE that, on January 14, 2020, defendant Vashaw Scientific, Inc.
(“Defendant”) filed a voluntary petition, in the United States Bankruptcy Court for the Northern
District of Georgia, for relief under chapter 7 of title 11 of the United States Code (the
“Bankruptcy Code”) in the case of In re Vashaw Scientific, Inc., Case No, 20-60776.

PLEASE TAKE FURTHER NOTICE that pursuant to section 362(a) of the Bankruptcy
Code, Defendant’s filing of its voluntary petition operates as an automatic stay of the above-

captioned action.

Dated: New York, New York
January 15, 2020 TRACHTENBERG RODES & FRIEDBERG LLP
Attorneys for béfendan

X

Leonard A. Rodes
lrodes@trflaw.com
545 Fifth Avenue
New York, New York 10017
(212) 972-2929

 

This case is STAYED pursuant to 11 U.S.C. § 362. By 4/14/2020, and every ninety days
thereafter, the parties shall file a joint letter updating the Court regarding the status of the
bankruptcy proceedings. Additionally, within ten days of completion of the bankruptcy
proceedings, the parties shall provide a joint status report to the Court.

SO 7 —

Vincent L. Briccetti, U.S.D.J., 1/15/2020

 

 
Case 7:19-cv-03540-VB Document 36 Filed 01/15/20 Page 2 of 2

MILLER CANFIELD

Attorneys for Plaintiff

150 West Jefferson, Suite 2500
Detroit, Michigan 48226

(313) 496-7532
